DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This Office Action is responsive to the communications filed on 2 November 2020.  Claims 8-20 are currently present in the Application, and claims 8 and 15 are independent claims. Claims 1-7 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/545,410 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced 
Instant Application  No. 16/250,093
Copending Application No. 16/545,410
Claim 8. An information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a display screen accessible by at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising:    
displaying, on a display screen, a plurality of windows corresponding to a plurality of applications on a graphical user interface (GUI), wherein a first one of the plurality of windows corresponds to a first one of the plurality of applications that has an input focus;

receiving a textual user input at the information handling system;
 


comparing the determined input context type of the received textual user input to a plurality of application contexts that correspond to the plurality of applications; 

selecting one of the plurality of applications based on the comparison, wherein the second application corresponds to a second one of the plurality of windows; and 

directing the received textual user input to the second window 







displaying, on a display screen, a plurality of windows corresponding to a plurality of applications on a graphical user interface (GUI), wherein a first one of the plurality of windows corresponds to a first one of the plurality of applications that has an input focus;

receiving a textual user input at the information handling system;



comparing the determined input context type of the received textual user input to a plurality of application contexts that correspond to the plurality of applications;

selecting a second one of the plurality of applications based on the comparison, wherein the second application corresponds to a second one of the plurality of windows; and

directing the received textual user input to the second window 


4  



Claims 2-7
Claims 15-20
Claims 2-7


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-12 and 15-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clements et al. (Hereinafter, Clements, US 2019/0050392 A1).
Per claim 8,  Clements discloses an information handling system  (e.g., universal keyboard 700 as shown in FIGS. 2a and 2b; Abstract; paragraph [0001]; paragraph [0004]) comprising:
one or more processors (paragraph [0046] and paragraphs [0139-0140]); 
a memory coupled to at least one of the processors (paragraph [0046]; paragraph [0075]; paragraph [0139], “The present invention also provides a computer program, or a computer program product comprising a computer readable medium having stored thereon computer program means, for causing one or more processors to carry the method according to the present invention. “); 
a display screen accessible by at least one of the processors (e.g., display device 800 as shown in Figs 2a-2cparagraph [0141]); and 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions (paragraph [0046] and paragraphs [0139-0140]) comprising:  Docket No. P201708440US01Page 2 of 8 Atty Ref. No. 8030 16/250,093PATENT 
displaying, on a display screen, a plurality of windows corresponding to a plurality of applications on a graphical user interface (GUI) (e.g., Figs. 2a-2c; paragraphs [0132-0138]) (e.g., a first application 500, a second application 510, and so on up to the nth application 520 as illustrated in Fig. 1; paragraph [0062], “The system comprises a model 100, a model updater 200 and a predictor 300.  The system is configured to interact with a plurality of applications.  For example, as shown, the plurality of applications may comprise a first application 500, a second application 510, and so on up to the nth application 520.”), wherein a first one of the plurality of windows corresponds to a first one of the plurality of applications that has an input focus (e.g., Step (1) as shown in Fig. 3; paragraph [0005], “The text within the first application may be text displayed in the first application, text received by the first application and/or text input by a user into the first application.”; paragraph [0027];  paragraph [0050]; paragraph [0056]; paragraph [0075]; paragraph [0120]; paragraph [0121], ” In step (1), the first application displays text (comprising letters, numbers, spaces, punctuation, symbols, diacritics, and emoji) either typed by the user, received by the first application or otherwise displayed within the first application.”; Examiner’s Note: Clements teaches a first application being active with a universal keyboard displayed for text input or having input focus.);
receiving a textual user input at the information handling system(e.g., Step (2) as shown in Fig. 3 and step 1001 as shown in Fig. 7; paragraph [0122], “In step (2) the text is monitored by a monitoring mechanism.  This may take the form of the operating system's screen reader application program interface (API), an API request to the first application, a plug-in or extension to the first application or to the operating system, or may be user input text monitored through a universal keyboard.”; paragraph [0127], “At step 1001, text is monitored within a first application of a plurality of applications. “  );
determining an input context type of the received textual user input (e.g., Step 1002 as shown in Fig. 7; paragraph [0033]; paragraph [0040]; paragraph [0042]; paragraph [0043], “The contextual data may be selected from: active application data; data derived from text displayed in the first application; time data and/or location data.”;  paragraph [0065]; paragraph [0128], “At step 1002, an action associated with a second application of the plurality of applications is monitored. “ );
comparing the determined input context type of the received textual user input to a plurality of application contexts that correspond to the plurality of applications (e.g., Step 1003 as shown in Fig. 7; Abstract; paragraph [0001]; paragraph At step 1003 a model is updated to associate at least a part of the text within the first application with the action associated with the second application, wherein the model is configured to associate text with one or more actions associated with at least one of the plurality of applications.”; Fig. 6 illustrates comparing the determined input context type of the received textual user input to a plurality of application contexts1) o that correspond to the plurality of applications 2);  paragraphs [0113-0117]);
 selecting a second one of the plurality of applications based on the comparison, wherein the second application corresponds to a second one of the plurality of windows(e.g., Step 1004 as shown in Fig. 7; paragraph  0130], “A step 1004, a prediction is generated of at least one action for at least one application of the plurality of applications using the model, based on at least a part of the text within the first application.”); and
directing the received textual user input to the second window, wherein the first window and the second window are different windows(e.g., a first application 500, a second application 510, and so on up to the nth application 520 as shown in Fig. 1; paragraph [0004];paragraph [0026]; paragraphs [0046-0047]; paragraph [0134]Examiner’s Note
Per claim 9, Clements discloses the information handling system of claim 8 wherein the actions further comprise: training a machine learning system, wherein the training includes the textual user input and the selected application(paragraph [0094], “The model 100 might undergo a pre-initialisation (static) training phase, before it undergoes dynamic training on a user's device, as described above.  That is to say, the model 100 may be initialised on the device already having associations between particular text or text terms and particular application actions.  This may have been amassed by many users and used to pre-train the model on a remote server.”; paragraphs [0098-0100]; paragraph [0103]; paragraph [0109]).
Per claim 10, Clements discloses the information handling system of claim 9 wherein the actions further comprise: retrieving the plurality of application contexts from the trained machine learning system (e.g., Fig. 1 illustrates retrieving the plurality of application contexts from the trained machine learning system; paragraphs [0022-0023]; paragraphs [0042-0043]; paragraph [0090]; paragraph [0092]; paragraph [0103]).  
Per claim 11, Clements discloses the information handling system of claim 10 wherein the actions further comprise: 
retrieving a set of textual context data displayed on each of the plurality of windows corresponding to the plurality of applications (e.g., Step 1003 as shown in Fig. 7; paragraph [0129]); and 
further training the machine learning system by inputting the sets of textual context data to the machine learning system (e.g., Step 1004 as shown in Fig. 7; paragraphs [0022-0023]; paragraphs [0042-0043]; paragraph [0066]; paragraph [0090]; paragraph [0130]).  
Per claim 12, Clements discloses the information handling system of claim 11 wherein the actions further comprise: 
detecting a new application of the plurality of applications being opened in a new window of the plurality of windows (paragraph [0010], “The model updater may be configured to update the model in response to an action associated with the second application, optionally wherein the action is opening or maximising the second application, or switching from the first application to the second application.” ); 
identifying an absence of context data corresponding to the new application in the machine learning system (paragraph [0022], “The model may be configured to associate contextual data with the one or more actions associated with the plurality of applications; the model updater may be configured to update the model to associate contextual data with the action associated with the second application; and the predictor may be further configured to generate the prediction based on contextual data. “; paragraph [0042]; paragraph [0064];  paragraph [0090]); 
retrieving a new set of textual context data displayed on the new window(e.g., Fig. 1 illustrates retrieving a new set of textual context data  402 displayed on the new window 510; paragraph [0065], “As indicated by arrow 402, the model updater is further configured to monitor an action 515 associated with a second application 515.  As indicated by arrow 405, the model updater is further configured to update the model so as to associate at least part of the text 501 which has been monitored within the first application 500 with the action 515 which is associated with the second application 510.  “; Examiner’s Note: The actions 515 displayed in second application 510 are retrieved by model updater 200 in Step 402); and
 training the machine learning system by inputting the new application and the new set of textual context data to the machine learning system(paragraph [0066], “By updating the model to associate the part of the text with the action, it is meant that if no such association already exists within the model between the at least part of the text and the action, then the model updater updates the model such that an association exists, or if the association already exists, then the model updater might update the model such that the part of the text and the action are further associated, in that the association is strengthened …“).  
Per claim 15, Clements discloses  a computer program product stored in a computer readable storage medium (paragraph [0046]; paragraph [0075]; paragraph [0139], “The present invention also provides a computer program, or a computer program product comprising a computer readable medium having stored thereon computer program means, for causing one or more processors to carry the method according to the present invention. “), comprising computer program code that, when executed by an information handling system, performs actions comprising:  Docket No. P201708440US01Page 2 of 8 Atty Ref. No. 8030 16/250,093PATENT 
displaying, on a display screen, a plurality of windows corresponding to a plurality of applications on a graphical user interface (GUI) (e.g., Figs. 2a-2c; paragraphs [0132-0138]) (e.g., a first application 500, a second application 510, and so on up to the nth application 520 as illustrated in Fig. 1; paragraph [0062], “The system comprises a model 100, a model updater 200 and a predictor 300.  The system is configured to interact with a plurality of applications.  For example, as shown, the plurality of applications may comprise a first application 500, a second application 510, and so on up to the nth application 520.”), wherein a first one of the plurality of windows corresponds to a first one of the plurality of applications that has an input focus (e.g., Step (1) as shown in Fig. 3; paragraph [0005], “The text within the first application may be text displayed in the first application, text received by the first application and/or text input by a user into the first application.”; paragraph [0027];  paragraph [0050]; paragraph [0056]; paragraph [0075]; paragraph [0120]; paragraph [0121], ” In step (1), the first application displays text (comprising letters, numbers, spaces, punctuation, symbols, diacritics, and emoji) either typed by the user, received by the first application or otherwise displayed within the first application.”; Examiner’s Note: Clements teaches a first application being active with a universal keyboard displayed for text input or having input focus.);
receiving a textual user input at the information handling system(e.g., Step (2) as shown in Fig. 3 and step 1001 as shown in Fig. 7; paragraph [0122], “In step (2) the text is monitored by a monitoring mechanism.  This may take the form of the operating system's screen reader application program interface (API), an API request to the first application, a plug-in or extension to the first application or to the operating system, or may be user input text monitored through a universal keyboard.”; paragraph [0127], “At step 1001, text is monitored within a first application of a plurality of applications. 
determining an input context type of the received textual user input (e.g., Step 1002 as shown in Fig. 7; paragraph [0033]; paragraph [0040]; paragraph [0042]; paragraph [0043], “The contextual data may be selected from: active application data; data derived from text displayed in the first application; time data and/or location data.”;  paragraph [0065]; paragraph [0128], “At step 1002, an action associated with a second application of the plurality of applications is monitored. “ );
comparing the determined input context type of the received textual user input to a plurality of application contexts that correspond to the plurality of applications (e.g., Step 1003 as shown in Fig. 7; Abstract; paragraph [0001]; paragraph [0007]; paragraph [0129], “At step 1003 a model is updated to associate at least a part of the text within the first application with the action associated with the second application, wherein the model is configured to associate text with one or more actions associated with at least one of the plurality of applications.”; Fig. 6 illustrates comparing the determined input context type of the received textual user input to a plurality of application contexts1) o that correspond to the plurality of applications 2);  paragraphs [0113-0117]);
 selecting a second one of the plurality of applications based on the comparison, wherein the second application corresponds to a second one of the plurality of windows(e.g., Step 1004 as shown in Fig. 7; paragraph  0130], “A step 1004, a prediction is generated of at least one action for at least one application of the plurality of applications using the model, based on at least a part of the text within the first application.
directing the received textual user input to the second window, wherein the first window and the second window are different windows(e.g., a first application 500, a second application 510, and so on up to the nth application 520 as shown in Fig. 1; paragraph [0004];paragraph [0026]; paragraphs [0046-0047]; paragraph [0134]Examiner’s Note: The Examiner broadly and reasonably interprets associating text with a second application window to be analogous to “directing the received textual user input to the second window” since Clements teaches monitoring text received while a first application has input focus and directing the received text to a second application  after predicting that the received text is associated with actions in a second application window. ) .
Per claim 16, Clements discloses the computer program product of claim 15 wherein the actions further comprise: training a machine learning system, wherein the wherein the actions further comprise: training a machine learning system, wherein the training includes the textual user input and the selected application (paragraph [0094], “The model 100 might undergo a pre-initialisation (static) training phase, before it undergoes dynamic training on a user's device, as described above.  That is to say, the model 100 may be initialised on the device already having associations between particular text or text terms and particular application actions.  This may have been amassed by many users and used to pre-train the model on a remote server.”; paragraphs [0098-0100]; paragraph [0103]; paragraph [0109]).
Per claim 17, Clements discloses the computer program product of claim 16 wherein the actions further comprise: retrieving the plurality of application contexts from the trained machine learning system  (e.g., Fig. 1 illustrates retrieving the plurality of 
Per claim 18, Clements discloses the computer program product of claim 17  wherein the actions further comprise: 
retrieving a set of textual context data displayed on each of the plurality of windows corresponding to the plurality of applications (e.g., Step 1003 as shown in Fig. 7; paragraph [0129]); and 
further training the machine learning system by inputting the sets of textual context data to the machine learning system (e.g., Step 1004 as shown in Fig. 7; paragraphs [0022-0023]; paragraphs [0042-0043]; paragraph [0066]; paragraph [0090]; paragraph [0130]).  
Per claim 19, Clements discloses the computer program product of claim 18 wherein the actions further comprise: 
detecting a new application of the plurality of applications being opened in a new window of the plurality of windows (paragraph [0010], “The model updater may be configured to update the model in response to an action associated with the second application, optionally wherein the action is opening or maximising the second application, or switching from the first application to the second application.” ); 
identifying an absence of context data corresponding to the new application in the machine learning system (paragraph [0022], “The model may be configured to associate contextual data with the one or more actions associated with the plurality of applications; the model updater may be configured to update the model to associate contextual data with the action associated with the second application; and the predictor may be further configured to generate the prediction based on contextual data. “; paragraph [0042]; paragraph [0064];  paragraph [0090]); 
retrieving a new set of textual context data displayed on the new window(e.g., Fig. 1 illustrates retrieving a new set of textual context data  402 displayed on the new window 510; paragraph [0065], “As indicated by arrow 402, the model updater is further configured to monitor an action 515 associated with a second application 515.  As indicated by arrow 405, the model updater is further configured to update the model so as to associate at least part of the text 501 which has been monitored within the first application 500 with the action 515 which is associated with the second application 510.  “; Examiner’s Note: The actions 515 displayed in second application 510 are retrieved by model updater 200 in Step 402); and
 training the machine learning system by inputting the new application and the new set of textual context data to the machine learning system(paragraph [0066], “By updating the model to associate the part of the text with the action, it is meant that if no such association already exists within the model between the at least part of the text and the action, then the model updater updates the model such that an association exists, or if the association already exists, then the model updater might update the model such that the part of the text and the action are further associated, in that the association is strengthened …“).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. (Hereinafter, Clements, US 2019/0050392 A1  ) in view of Scott et al. (Hereinafter, Scott, US 2017/0177562 A1 ).
Per claim 13, Clements discloses the information handling system of claim 9 but do not disclose wherein the actions further comprise:
scoring each of the comparisons resulting in a plurality of context match 
directing the received textual user input to the window corresponding to the application that has the highest context match score.  
Scott discloses wherein the actions further comprise: 
scoring each of the comparisons resulting in a plurality of context match 
directing the received textual user input to the window corresponding to the application that has the highest context match score(e.g., Step 706 as shown in Fig. 7; paragraph [0129]) .  
 At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Scott input method editor application platform in the Clements’ prediction generation device to improve the device with reasonable expectation that this would result in a prediction generation device that could provide for a more informed selection of applications by allowing multiple applications to run concurrently and independently to provide candidates.  This method for improving the prediction generation device of Clements was within the ordinary ability of one of ordinary skill in the art based on the teachings of Scott.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Clements and Scott to obtain the invention as specified in claim 13.
Per claim 14
scoring each of the comparisons resulting in a plurality of context match 
 in response to a highest one of the context match scores reaching a threshold, directing the received textual user input to the window corresponding to the application with the highest context match score; and 
in response to the highest one of the context match scores failing to reaching the threshold, 
directing the received textual user input to the window having the input focus.  
Scott discloses wherein the actions further comprise: 
scoring each of the comparisons resulting in a plurality of context match 
in response to a highest one of the context match scores reaching a threshold, directing the received textual user input to the window corresponding to the application with the highest context match score(paragraphs [0009], [0027], [0045], [0071], [0129], and [0170]); and 
in response to the highest one of the context match scores failing to reaching the threshold directing the received textual user input to the window having the input focus (e.g., Step 706 as shown in Fig. 7; paragraph [0037]; paragraph [0129]) .  
 At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Scott input method editor application platform in the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Clements and Scott to obtain the invention as specified in claim 14.
Per claim 20, Clements discloses the computer program product  of claim 16 but do not disclose wherein the actions further comprise:
scoring each of the comparisons resulting in a plurality of context match 
 in response to a highest one of the context match scores reaching a threshold, directing the received textual user input to the window corresponding to the application with the highest context match score; and 
in response to the highest one of the context match scores failing to reaching the threshold, 
directing the received textual user input to the window having the input focus.  
Scott discloses wherein the actions further comprise: 
scoring each of the comparisons resulting in a plurality of context match 
in response to a highest one of the context match scores reaching a threshold, directing the received textual user input to the window corresponding to the application with the highest context match score(paragraphs [0009], [0027], [0045], [0071], [0129], and [0170]); and 
in response to the highest one of the context match scores failing to reaching the threshold directing the received textual user input to the window having the input focus (e.g., Step 706 as shown in Fig. 7; paragraph [0037]; paragraph [0129]) .  
 At the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Scott input method editor application platform in the Clements’ prediction generation device to improve the device with reasonable expectation that this would result in a prediction generation device that could provide for a more informed selection of applications by allowing multiple applications to run concurrently and independently to provide candidates.  This method for improving the prediction generation device of Clements was within the ordinary ability of one of ordinary skill in the art based on the teachings of Scott.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Clements and Scott to obtain the invention as specified in claim 14.
Response to Arguments
Examiner Interview
Examiner acknowledges comments regarding interview conducted on October 13, 2020. 
Provisional Claim Rejections - Nonstatutory Double Patenting
Claims 8-20 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of copending application number 16/545,410. Applicant has not filed a terminal disclaimer.  Accordingly, the Examiner maintains the obviousness-type double patenting rejections of claims 8-20.
Claim Rejections - Alleged Obviousness Under 35 U.S.C. §103
Applicant’s arguments with respect to claims 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173